Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  January 2, 2020                                                                                  Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  160175 & (68)
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  BLANCHE HUDSON and PAT FOSTER,                                                                      Elizabeth T. Clement
           Plaintiffs-Appellants,                                                                     Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 160175
                                                                   COA: 344482
                                                                   Allegan CC: 13-052422-NZ
  JOHN C. KLEUESSENDORF and JOHN T.
  BENSON,
            Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 25, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motion to
  remand is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          January 2, 2020
         s1216
                                                                              Clerk